     Case 2:17-cv-00168-DN Document 106 Filed 12/04/20 PageID.535 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION
                                                           AND ORDER GRANTING IN PART
                             Plaintiff,                    AND DENYING IN PART MOTION
                                                           FOR DEFAULT JUDGMENT
    v.
                                                           Case No. 2:17-cv-00168-DN
    REBECCA LIRA, et al.,
                                                           District Judge David Nuffer
                             Defendants.


            Plaintiff ME2 Productions, Inc. seeks entry of default judgment, a permanent injunction,

and an award of attorney’s fees against Defendant Rebecca Lira. 1 Specifically, Plaintiff seeks an

award of $10,000 in statutory damages against Defendant; a permanent injunction enjoining

Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion picture

Mechanic: Resurrection; and an award of costs and attorney’s fees. 2

            Plaintiff’s counsel in this case is the same as the plaintiff’s counsel in LHF Productions,

Inc. v. Gonzales et al., No. 2:17-cv-00103-DN (D. Utah). A complaint 3 and motion for default

judgment 4 were filed in Gonzales, which are substantively identical to those filed in this case. 5

The only relevant differences are: the named Plaintiff; the copyrighted work; and the named

Defendants.



1
  Plaintiff’s Motion for Default Judgment, Permanent Injunction and Attorney’s Fees as to Certain Defendants
(“Motion”), docket no. 102, filed December 2, 2020.
2
    Id. at 2-3.
3
    Amended Complaint for Copyright Infringement and Jury Demand, ECF No. 81 in Gonzales, filed June 20, 2019.
4
 Plaintiff’s Motion for Default Judgment Permanent Injunction and Attorney’s Fees as to Certain Defendants, ECF
No. 96, filed June 29, 2020.
5
    Amended Complaint for Copyright Infringement and Jury Demand, docket no. 84, filed June 17, 2019; Motion.
     Case 2:17-cv-00168-DN Document 106 Filed 12/04/20 PageID.536 Page 2 of 3




            On October 28, 2020, a Memorandum Decision and Order Granting in Part and Denying

in Part Motion for Default Judgment was entered in Gonzales (“Gonzales Memorandum

Decision and Order”). 6 Because this case and Gonzales are substantively identical, the Gonzales

Memorandum Decisions and Order’s analysis, findings of fact, and conclusions of law 7 are

adopted in total and apply to Plaintiff’s Motion in this case.

            Defendant was served 8 with Plaintiff’s Complaint; failed to timely appear and respond;

and the Clerk has entered the default of Defendant. 9 Additionally, the factual allegations of

Plaintiff’s Complaint, which are deemed admitted, 10 demonstrate that Defendant is liable for

willfully infringing 11 Plaintiff’s copyright in the motion picture Mechanic: Resurrection through

use of BitTorrent protocols over the Internet.

            Therefore, Plaintiff is entitled to entry of a default judgment against Defendant, which

includes an award of statutory damages 12 against Defendant and a permanent injunction 13

enjoining Defendant from directly or indirectly infringing Plaintiff’s copyright. Plaintiff is also

entitled to an award of its costs and reasonable attorney’s fees. 14 But because an award of $750

in statutory damages against Defendant is just under the circumstances, 15 rather than the $10,000

requested, Plaintiff’s Motion 16 is GRANTED in part and DENIED in part.


6
    ECF No. 101 in Gonzales, filed Oct. 28, 2020 (“Gonzales Memorandum Decision and Order”).
7
    Id. at 2-25.
8
    Proof of Service Declaration of Todd E. Zenger, docket no. 87, filed June 11, 2020.
9
    Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants, docket no. 99, filed November 17, 2020.
10
     Tripodi v. Welch, 810 F.3d 761, 764-65 (10th Cir. 2016).
11
     17 U.S.C. §§ 411(a), 501; La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177-1180 (10th Cir. 2009).
12
     17 U.S.C. § 504(c).
13
     Id. § 502(a).
14
     Id. § 505.
15
     Gonzales Memorandum Decision and Order at 4-25.
16
     Docket no. 102, filed December 2, 2020.



                                                                                                                      2
     Case 2:17-cv-00168-DN Document 106 Filed 12/04/20 PageID.537 Page 3 of 3




                                               ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 17 is GRANTED in part and DENIED

in part. Default judgment shall enter in favor of Plaintiff and against Defendant Rebecca Lira.

The default judgment shall include an award to Plaintiff of $750 in statutory damages against

Defendant and a permanent injunction enjoining Defendant from directly or indirectly infringing

Plaintiff’s copyright in the motion picture Mechanic: Resurrection. Plaintiff is also entitled to an

award of its costs and reasonable attorney’s fees, the amount of which shall be determined by

subsequent motion.

           IT IS FURTHER ORDERED that any motion for attorney’s fees must be filed within 14

days after the default judgment’s entry.

           Signed December 4, 2020.

                                               BY THE COURT


                                               ________________________________________
                                               David Nuffer
                                               United States District Judge




17
     Docket no. 102, filed December 2, 2020.



                                                                                                   3
